Citation Nr: 1127177	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral leg disability.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) in St. Petersburg, Florida (RO), which determined that new and material evidence had not been received to reopen service connection claims for a cervical spine disability, a lumbar spine disability, and a psychiatric disability, and denied service connection for a bilateral leg pain.  The Veteran specifically expressed disagreement with the denials of both spine claims, and the bilateral leg claim, and perfected a timely appeal of those issues.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

As will be discussed below, the Board herein reopens the service connection claim for a lumbar spine disability.  The reopened claim and the service connection claim for a bilateral leg disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO, in pertinent part, denied the Veteran's service connection claims for disabilities of the cervical and lumbar spine.
2.  The additional evidence received since the adjudication of the November 1996 rating decision does not raise a reasonable possibility of substantiating the service connection claim for a cervical spine disability.  

3.  The additional evidence received since the November 1996 rating decision raises a reasonable possibility of substantiating the service connection claim for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied service connection for cervical and lumbar spine disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the service connection claim for a cervical spine disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the service connection claim for a lumbar spine disability, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, where the appellant files a claim to reopen a previously denied service connection issue, the appellant must be supplied with notice of the evidence and information necessary to reopen the claim for service connection, the evidence and information necessary to establish entitlement to the underlying claim, and a description of the exact reasons for the previous denial of the claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, the Board reopens the Veteran's lumbar spine claim and remands it for further development; as such, no discussion of VA's duty to notify and assist is necessary with respect to this claim.

As to the cervical spine claim, the Board notes that the Veteran was provided with VCAA notice in a January 2008 letter.  That letter complies with the requirements as set forth in Kent, supra.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran was afforded a personal hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Claims To Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002). "  The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Cervical Spine

In June 1996, the Veteran originally filed a service connection claim, in pertinent part, for a cervical spine disability, and the RO denied such claim in a November 1996 rating decision.  The Veteran did not appeal the November 1996 decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Evidence of record at the time of the November 1996 adjudication consisted of service treatment records, VA medical evidence, and private medical evidence.  This evidence showed a current diagnosis of arthritis of the cervical spine, however there was no in-service evidence of cervical spine treatment, complaint, or diagnoses, nor was there evidence of arthritis of the cervical spine within the first post-service year.  The RO therefore concluded that the Veteran's cervical spine disability was not incurred in or caused by service.   

Evidence added to the claims folder subsequent to the November 1996 rating decision includes additional VA medical evidence, private medical evidence, the Veteran's contentions, and a hearing transcript of the testimony he provided in February 2011.  The newly received medical evidence shows a continuing diagnosis of a cervical spine disability and treatment for the same.  This evidence is merely duplicative of the evidence already received.  As to the Veteran's contentions received after the final decision, although new, are also duplicative of statements already considered.  While the Veteran is competent to report his cervical spine symptomatology, he, as a layperson, is not competent to medically link his current cervical spine disability to service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Significantly, none of the competent medical evidence reflects that a chronic cervical spine disability was shown in service, within the first post-service year, nor does it suggest relationship between the current cervical spine disability and service.  The newly received evidence, taken as a whole, does not trigger the duty to assist by providing a medical opinion.  See Shade, supra.  Consequently, the new evidence does not relate to an unestablished fact necessary to substantiate the service connection claim for a cervical spine disability.  38 C.F.R. § 3.156 (2010).  It does not raise a reasonable possibility of establishing the claim. Id.  Therefore, the evidence is not considered new and material for the purpose of reopening the service connection claim for a cervical spine disability.  Accordingly, the claim is not reopened.

Lumbar Spine

In the November 1996 rating decision, the RO also denied the Veteran's original service connection claim for a lumbar spine disability.  The evidence then of record showed in-service treatment for low back pain, as well as a current lumbar spine disability.  However, the RO denied the claim, finding that the Veteran's lumbar spine disability was not incurred in or caused by service.  The Veteran did not appeal the November 1996 decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As noted, evidence added to the claims folder subsequent to the November 1996 rating decision includes additional VA medical evidence, private medical evidence, the Veteran's contentions, and a hearing transcript of his recent testimony.  Significantly, during his February 2011 personal hearing, the Veteran submitted a medical opinion in support of his claim.  In this regard, according to a March 2011 statement, a VA physician opined that the Veteran's lumbar back pain is most likely caused by or a result of service-related trauma.  This newly received evidence relates to an unestablished fact necessary to substantiate the claim, as it raises the possibility that the Veteran's lumbar spine complaints may be related to service.  38 C.F.R. § 3.156 (2010).  As new and material evidence has been received, the lumbar spine claim is reopened.

ORDER

New and material evidence has not been received and the claim of entitlement to service connection for a cervical spine disability is not reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to that extent, the appeal is granted.


REMAND

As decided herein, the Veteran's lumbar spine claim has been reopened.  In light of the current diagnosis of degenerative disc disease of the lumbar spine, the in-service treatment for low back pain, and the March 2011 opinion, the Board finds that a VA examination of the lumbar spine is necessary to determine its etiology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that further development is necessary as to the claim of entitlement to service connection for a bilateral leg disability.  The Veteran testified that he experiences pain and numbness in both legs that radiates into hips and thighs, and he is competent to do, as these symptoms are readily observable.  The record also contains current diagnoses of disability in the legs.  In this regard, a September 1996 private nerve conduction study report reveals evidence of neuropathy of the right and posterior tibial nerves, and during a VA chiropractic examination conducted in December 2007, the Veteran was diagnosed with mergalgia paraesthetica in the left leg.  

There is also evidence of leg complaints during service, as a July 1969 record shows complaints of leg and hip pain.  Moreover, in the March 2011 statement referred to above, the VA physician also opined that the Veteran has hip pain which is most likely as not caused by or a result of service-related trauma.  

Thus, in light of the lay testimony, the various diagnoses pertinent to the lower extremities, and the in-service complaints of leg and hip pain, the Board finds that an examination is necessary to determine the nature of any disability of the lower extremities currently shown, and the etiology of same.    

Lastly, the Board observes that the Veteran is currently diagnosed with arthritis of the knees, and in the March 2011 opinion, the VA physician also opined that the Veteran's knee pain is most likely caused by or a result of service related trauma.  Since the knees are a part of the lower extremities, the Board finds the March 2011 opinion to be relevant to the current bilateral leg claim.  However, the Board also observes that, in the November 1996 rating decision, the RO had already denied service connection for bilateral knee disability, therefore the March 2011 opinion, as it pertains to the knees, is construed as a claim to reopen.  Thus, on remand, the Board finds that the RO should consider and adjudicate the Veteran's claim to reopen.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding evidence to the claims folder, schedule the Veteran for an appropriate examination to determine the current nature and etiology of any lumbar spine and bilateral leg disabilities currently shown.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies should be performed.

a.  The examiner should note any lumbar spine disability currently shown, to include degenerative joint and disc disease, and opine as to whether it is at least as likely as not that the Veteran has a lumbar spine disability that is related to or had its onset in service.  This opinion must be reconciled with all evidence of record, to include the service treatment records showing treatment for back pain, and the March 2011 opinion.  Moreover, the examiner must specifically acknowledge and discuss the Veteran's competent report of a continuity of lumbar spine symptoms since service.

b.  The examiner is also asked to diagnose any disability of the lower extremities, to include the hips, currently shown, and opine as to whether it is at least as likely as not that the Veteran has a disability of the bilateral lower extremities that is related to or had its onset in service.  

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

2.  Adjudicate the issue of whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disability.   

3.  Thereafter, readjudicate the service connection claims for a lumbar spine disability and a bilateral leg disability.    
All applicable laws and regulations should be considered. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


